Citation Nr: 0618500	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-36 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to VA non-service-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran apparently served on active duty from February 
1943 to February 1946.  He apparently died in June 1996, and 
the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 decision by the RO in 
Philadelphia, Pennsylvania that, in pertinent part, denied 
entitlement to non-service-connected death pension benefits.  
A Board videoconference hearing was requested and scheduled, 
but the appellant failed to report for such hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The appellant must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate her claim.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant. 38 U.S.C.A. § 
5103(a) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The appellant has not received adequate notice with respect 
to her claim for non-service-connected death pension benefits 
as prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.  Hence this case must be remanded in order 
for the RO to provide the appellant and her representative 
with adequate notice as prescribed by 38 U.S.C.A. § 5103(a) 
(West 2002). The RO should advise the appellant of what 
information and evidence she is responsible for providing, 
and what evidence VA will undertake to obtain.

Among other requirements, non-service-connected death pension 
may be paid to a surviving spouse of a veteran only if annual 
income is not in excess of the maximum annual pension rate 
which is established each year.  38 U.S.C.A. §§ 1503, 1541, 
5312 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 
(2005).  In determining countable income, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Id.  The 
appellant's income from the Social Security Administration 
(SSA) is not specifically excluded under 38 C.F.R. § 3.272 
and is therefore included as countable income.  

The appellant is hereby advised that certain expenses, 
including unreimbursed medical expenses, may be deducted from 
countable annual income during the 12- month annualization 
period in which they were paid.  38 C.F.R. § 3.272 (2005).  
The RO should advise the appellant that she may submit a 
financial statement which lists her income as well as her 
expenses (including medical expenses), in detail, and should 
provide her with the appropriate VA forms.  The Board notes 
that the RO has previously advised the appellant of these 
matters, in its October 2003 letter, but the appellant has 
not yet submitted all of the requested information.  Although 
VA has a duty to assist the claimant in developing a claim, 
that duty is not a one-way street.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Finally, the Board finds that the RO should verify the 
veteran's military service, as wartime service is a 
prerequisite for an award of death pension benefits (see 38 
U.S.C.A. § 1541), and obtain a copy of the veteran's death 
certificate from the appellant.

Accordingly, the case is REMANDED for the following action:

1.  The RO should verify the veteran's 
military service.

2.  The RO should provide the appellant 
with a VCAA notice letter pertaining to 
her claim for non-service-connected death 
pension benefits.  The RO should also 
provide her with the appropriate VA forms 
to declare her income and expenses in 
connection with this claim.  Finally, the 
RO should ask the appellant to submit a 
copy of the veteran's death certificate.

3.  The RO should then re-adjudicate the 
claim on appeal.  If the claim is denied, 
the appellant should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


